Exhibit 10.19

THIRD AMENDMENT TO DEVELOPMENT AGREEMENT

This THIRD AMENDMENT TO DEVELOPMENT AGREEMENT (“Amendment”) is made as of
February 2, 2006, by and between BOSTON SCIENTIFIC CORPORATION (“BSC”), a
Delaware corporation, and CORAUTUS GENETICS INC. (the “Company”), a Delaware
corporation (each a “Party,” and collectively, the “Parties”).

WHEREAS, pursuant to the Investment Agreement, dated July 30, 2003, between BSC
and Company (the “Investment Agreement”), BSC and Company agreed, subject to the
conditions set forth therein, to enter into a Loan Agreement, an Investor Rights
Agreement, a Development Agreement (as amended, the “Development Agreement”), a
Distribution Agreement and a Patent Sublicense Agreement;

WHEREAS, pursuant to such agreements, the Parties agreed to cooperate to develop
products that use VEGF-2 for the treatment of diseases of the heart or
peripheral vascular system;

WHEREAS, the Development Agreement requires the Company to use commercially
reasonable efforts to complete Clinical Development of the Final Product in
accordance with an established schedule set forth in Section 2.03 of the
Development Agreement;

WHEREAS, the Parties previously have amended the Development Agreement to modify
certain of the dates set forth in Section 2.03 of the Development Agreement in
the form of that certain First Amendment to Development Agreement dated as of
July 22, 2004 and that Second Amendment to Development Agreement dated as of
June 27, 2005;

WHEREAS, the Parties have agreed to modify further certain of the dates in the
schedule set forth in Section 2.03 of the Development Agreement; and

WHEREAS, capitalized terms that are not defined in this Agreement shall have the
meanings assigned to such terms in the Development Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
agreements and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties desire to amend the Development Agreement as follows:

 

  1. Section 2.03 (b). Section 2.03 (b) of the Development Agreement is hereby
deleted in its entirety and replaced with the following:

 

  “(b) **; and”

 

  2. All provisions of the Development Agreement, except to the extent
specifically amended as provided above, are hereby in all respects ratified and
confirmed.

 

  3. This Amendment may be signed in one or more counterparts, which when taken
together shall constitute one and the same Amendment.

 

--------------------------------------------------------------------------------

** Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CORAUTUS GENETICS INC. By:   /s/ Richard E. Otto      

Richard E. Otto

President and Chief Executive Officer

BOSTON SCIENTIFIC CORPORATION By:   /s/ Lawrence C. Best      

Lawrence C. Best

Executive Vice President and

Chief Financial Officer